On the 31st of July, 1916, Patrick Doey, an employee of Clarence P. Howland Co., Inc., while engaged in making repairs on the steamship Normandie, lost his life by falling down a hatchway. His widow, on behalf of herself and infant children, filed a claim with the state industrial commission, under chapter 41 of the Laws of 1914, for compensation for his death. The commission recognized the validity of the claim and in March, 1917, made an award directing that the same be satisfied by weekly payments. The employer and insurance carrier acquiesced in the award until May 21, 1917, when the Supreme Court of the United States handed down its decisions in Southern Pacific Co. v. Jensen (244 U.S. 205) and Clyde Steamship Co. v. Walker
(Id. 255) holding that the New York State Workmen's Compensation Law (Laws of 1914, chap. 41), in so far as it applied to contracts maritime in nature, was void, inasmuch as the same was in contravention of article III, section 2, of the Federal Constitution extending the judicial power of the United States to all cases of *Page 35 
admiralty and maritime jurisdiction; also in contravention of section 9 of the Judiciary Act of 1789, continued in Judicial Code of 1911, paragraphs 24 and 256 (36 Statutes at Large, 1091, 1160; chap. 231, Comp. Statutes, 1916, pars. 991, 1213), by which the District Courts of the United States are given "exclusive original cognizance of all civil causes of admiralty and maritime jurisdiction; * * * saving to suitors, in all cases, the right of a common law remedy, where the common law is competent to give it."
After these decisions had been rendered the employer and insurance carrier moved to vacate the award, on the ground that the state industrial commission did not have jurisdiction to make the same. The application was denied and an appeal then taken to the Appellate Division, where the determination of the commission was, by divided court, reversed and the award vacated. From this order the industrial commission appeals to this court.
Two questions are presented: (a) Was Doey, at the time of his death, engaged in the performance of a maritime contract? (b) If so, were the respondents, after having recognized the validity of the award by making payments thereon and not appealing therefrom, in a position to question the jurisdiction of the commission?
If the first question be answered in the affirmative, then it necessarily follows from the decisions of the Supreme Court of the United States above referred to, that the commission had no authority to make the award in question. In determining whether a contract be of maritime nature, locality is not controlling, since the true test is the subject-matter of the contract — the nature and character of the work to be done. (Erie R.R. Co. v.Welsh, 242 U.S. 303.) In torts the rule is different. There, jurisdiction depends solely upon the place where the tort was committed, which must have been upon the *Page 36 
high seas or other navigable waters. (Atlantic Transport Co. ofW. Va. v. Imbrovek, 234 U.S. 52.) An award under the Workmen's Compensation Law is not made on the theory that a tort has been committed; on the contrary, it is upon the theory that the statute giving the commission power to make an award is read into and becomes a part of the contract. (Matter of Post v. Burger Gohlke, 216 N.Y. 544.) The contract of employment, by virtue of the statute, contains an implied provision that the employer, if the employee be injured, will pay to him a certain sum to compensate for the injuries sustained, or if death results, a certain sum to dependents. These payments are made irrespective of whether or not the employer was guilty of wrongdoing. It is a part of the compensation agreed to be paid for services rendered in the course of the employment.
In the present case, upon the conceded facts, I am of the opinion that Doey was, at the time he met his death, engaged in the performance of a maritime contract. His employer had taken a contract to repair an ocean-going vessel, preparatory to its taking on a cargo of grain. Doey was one of several carpenters employed to make the necessary changes. He was, at the time he was killed, engaged in such work on a steamship then in navigable waters. The contract to make the changes was certainly maritime in its nature. Preparing a steamship to receive a cargo is as much maritime in nature as putting the cargo on or taking it from the ship. Nor was the nature of the contract changed in any way because the contractor did not actually do the work himself, but employed others to do it for him. Doey's contract of employment was just as much of a maritime nature as was that of his employer. Any doubt that might have existed that an employee of a contractor to load a ship is, while thus engaged, in the performance of a maritime contract, was settled by the *Page 37 
decision in Atlantic Transport Co. of W. Va. v. Imbrovek
(supra). There, Mr. Justice HUGHES, who delivered the opinion of the court, referring to the work of a longshoreman, said: "The libelant was injured on a ship, lying in navigable waters, and while he was engaged in the performance of a maritime service. We entertain no doubt that the service in loading and stowing a ship's cargo is of this character. Upon its proper performance depend in large measure the safe carrying of the cargo and the safety of the ship itself; and it is a service absolutely necessary to enable the ship to discharge its maritime duty. Formerly the work was done by the ship's crew, but, owing to the exigencies of increasing commerce and the demand for rapidity and special skill, it has become a specialized service devolving upon a class `as clearly identified with maritime affairs as are the mariners.'" (p. 61.)
In Southern Pacific Co. v. Jensen (supra) the decedent was an employee of the Southern Pacific Company, a corporation organized under the laws of the state of Kentucky, where it had its principal office. It also had an office at pier 49, North river, New York city. It had a contract to unload a cargo from a steamship lying alongside that pier. Jensen, in the discharge of his duties to his employer, drove on to the steamship an electric truck, where it was loaded with lumber. He then started to drive the truck from the ship and while it was on the bridge connecting the ship with the pier, his head came in contact with a piece of timber and he was killed. The court held, reversing this court, that the New York state industrial commission had no jurisdiction to make the award under the Workmen's Compensation Law of that state, since the contract which Jensen was performing was maritime in its nature.
In Clyde Steamship Co. v. Walker (supra) the steamship company had taken a contract to unload a vessel. *Page 38 
It employed Walker, a longshoreman, to assist in doing the work. While thus engaged he was injured. It was held, on authority of the Jensen case, that at the time he received his injuries he was engaged in a maritime contract over which the admiralty courts had exclusive jurisdiction; that the New York state industrial commission had no authority to make the award and that the decision of this court in so holding was erroneous.
In view of these decisions, I am unable to reach a conclusion other than that Doey, at the time he lost his life, was engaged in a maritime contract and if this view be correct, then the industrial commission had no authority to make the award in question. This conclusion necessarily leads to the consideration of the second question.
I am of the opinion that the employer and insurance carrier were in a position to question the jurisdiction of the commission to make the award. The only authority it had to make the award was that derived from the statute. The power thus given was unknown to the common law, as well as the method of procedure. The rule is well settled that a court authorized by statute to entertain jurisdiction in a particular case only, if it undertakes to exercise jurisdiction in a case to which the statute has no application, does not acquire jurisdiction and its judgment or determination when made is a nullity and will be so treated whenever called in question by either a direct or collateral attack. (Risley v. Phenix Bank of the City of NewYork, 83 N.Y. 318; State of Rhode Island v. Comm.Massachusetts, 12 Peters, 657.)
The general rule is that lack of jurisdiction to render a judgment or determination may be asserted at any time, and the only exception of which I am aware is where jurisdiction depends upon a question of fact. If that be litigated and determined, then the question is settled by the judgment, which becomes final and conclusive unless set aside by a direct attack or reversed on appeal therefrom. *Page 39 
(O'Donoghue v. Boies, 159 N.Y. 87; Ferguson v.Crawford, 70 N.Y. 253.) In all other cases where there is a lack of authority to hear and determine the subject-matter of the controversy, an adjudication is a nullity and will be so declared at the instance of a party affected thereby. (Matter of Will ofWalker, 136 N.Y. 20.)
The employer and insurance carrier, therefore, were not, in my opinion, estopped from questioning the jurisdiction of the commission. It had assumed to pass upon a subject over which the Federal courts had exclusive jurisdiction. The fact that the determination of the commission had been acquiesced in to the extent that certain payments had been made thereunder and an appeal had not been taken therefrom, could not prevent either of such parties raising the question at any time they saw fit. This follows from the fact that the determination was a nullity. It bound no one. It was a void determination.
My conclusion is that Doey, at the time of his death, was engaged in the performance of a maritime contract; that the compensation commission had no power to make the award; and that the Appellate Division was right in reversing the determination and dismissing the claim.
The order appealed from should be affirmed, with costs against the state industrial commission.
HISCOCK, Ch. J., CHASE, COLLIN and CUDDEBACK, JJ., concur; HOGAN and CARDOZO, JJ., concur in result.
Order affirmed. *Page 40